Graves, C. J.
This writ of certiorari is brought to vacate certain proceedings to lay out a highway, and the plaintiff’s title to prosecute it consists only in his being a tax-payer of the town, and so, potentially liable for some, as yet unknown, but very small, portion of the tax wherewith to pay the appraised damage of $275. We think this interest is too remote and too indirect and indefinite to warrant this remedy, and that any sanction of the proceeding would be an improper exercise of discretion. Were no other ■objection apparent, the single circumstance that the record contains no evidence of any interest in the plaintiff large enough for the law to notice would be sufficient to defeat the writ. The facts in Campau v. Button 33 Mich. 525, are not very fully stated in the report. But it will appear from an examination of the record that they are entirely distinguishable, and that case affords no authority for this.
Writ quashed, with costs to respondent.
The other Justices concurred.